Citation Nr: 0722351	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
strain.  

2.  Entitlement to service connection for neck and low back 
pain due to injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active service from May 1965 until September 
1966.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2006, when it was remanded 
to the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) for additional 
development. The case is now before the Board for appellate 
consideration.


REMAND

Having carefully reviewed all of the evidence of record, the 
Board is of the opinion that further development of the 
record is necessary.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.  

Specifically, the Board finds clarification is required as to 
whether VA complied with its statutory and regulatory duty to 
assist the veteran.  

Under 38 U.S.C.A. § 5103A, VA has a duty to assist the 
veteran, including providing a medical examination when such 
an examination is necessary to make a decision on the claim.  

Service medical records reveal treatment for a back strain in 
November 1965.  There are also post-service records 
suggesting treatment for neck and lower back pain.  In a 
December 2001 letter, the veteran's private treater, J.B.D., 
D.C., indicated that he had treated the veteran for his lower 
back and hip pain, and that in his opinion the veteran's 
problems stemmed from his in-service injury.  A VA 
examination was provided to the veteran in November 2006, 
which found the veteran's low back and neck pain to not be 
caused by or result from his in-service injury.  

The veteran and his representative contend that his November 
2006 VA examiners were unqualified to perform this 
examination, claiming that the VA physician was in training 
and the VA physician's assistant had an expired license.  As 
to the latter, the veteran through his representative has 
submitted evidence in support of the assertion.  

Given these assertions, it is unclear as to whether the VA 
physician reviewed the examination report completed by the VA 
physician's assistant.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall return the November 
2006 VA examination report to the VA 
physician that initiated the 
examination, or his successor, to 
review the examination for its 
accuracy.  If the RO/AMC or the VA 
physician deems it necessary, another 
VA examination may be scheduled for the 
veteran, to determine the nature and 
etiology of all the disorders that may 
be present.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



